Exhibit 10.39

Performance Based Restricted Stock Award Terms

under the

ACE Limited 2004 Long-Term Incentive Plan

The Participant has been granted a Performance Based Restricted Stock Award by
ACE Limited (the “Company”) under the ACE Limited 2004 Long-Term Incentive Plan
(the “Plan”). The Performance Based Restricted Stock Award for which the Grant
Date occurs in 2006 and any associated Premium Award shall be subject to the
following Performance Based Restricted Stock Award Terms:

1. Terms of Award. The following words and phrases used in these Performance
Based Restricted Stock Award Terms shall have the meanings set forth in this
paragraph 1:

 

(a) The “Participant” is                     , who is the individual recipient
of the Performance Based Restricted Stock Award on the specified Grant Date.

 

(b) The “Grant Date” is [Insert Date].

 

(c) The number of “Covered Performance Shares” is             , which is 25% of
that portion of the Participant’s annual Long-Term Incentive Award which is
granted in the form of restricted shares for the year in which the Grant Date
occurs, as reflected in the corporate records and shown in the Record-Keeping
System in the Participant’s individual account records.

Other words and phrases used in these Performance Based Restricted Stock Award
Terms are defined pursuant to paragraph 10 or elsewhere in these Performance
Based Restricted Stock Award Terms.

2. Restricted Period. Subject to the limitations of these Performance Based
Restricted Stock Award Terms, the “Restricted Period” for each Installment of
Covered Performance Shares of the Performance Based Restricted Stock Award shall
begin on the Grant Date and end as described below (but only if the Date of
Termination has not occurred before the end of the Restricted Period):

 

(a) The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “First Installment”) on the one-year anniversary
of the Grant Date if the Performance Goal has been satisfied for the measurement
period beginning on the Grant Date and ending on such one-year anniversary (the
“First Installment Primary Performance Measurement Period”). If the Performance
Goal with respect to the First Installment Primary Performance Measurement
Period has not been satisfied on the one-year anniversary of the Grant Date,
then the Restricted Period for the First Installment shall end on the earliest
of the two-year, three-year, or four-year anniversary of the Grant Date on which
the Performance Goal has been satisfied for the measurement period beginning on
the Grant Date and ending on such two-year, three-year, or four-year anniversary
date, as applicable (any such later measurement period referred to herein as the
“First Installment Secondary Performance Measurement Period”).



--------------------------------------------------------------------------------

(b) The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Second Installment”) on the two-year
anniversary of the Grant Date if the Performance Goal has been satisfied for the
measurement period beginning on the one-year anniversary of the Grant Date and
ending on the two-year anniversary of the Grant Date (the “Second Installment
Primary Performance Measurement Period”). If the Performance Goal has not been
satisfied with respect to the Second Installment Primary Performance Measurement
Period on the two-year anniversary of the Grant Date, then the Restricted Period
for the Second Installment shall end on the earlier of the three-year
anniversary or the four-year anniversary of the Grant Date on which the
Performance Goal has been satisfied for the measurement period beginning on the
one-year anniversary of the Grant Date and ending on such three-year or
four-year anniversary date, as applicable (any such later measurement period
referred to herein as the “Second Installment Secondary Performance Measurement
Period”).

 

(c) The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Third Installment”) on the three-year
anniversary of the Grant Date if the Performance Goal has been satisfied for the
measurement period beginning on the two-year anniversary of the Grant Date and
ending on the three-year anniversary of the Grant Date (the “Third Installment
Primary Performance Measurement Period”). If the Performance Goal has not been
satisfied with respect to the Third Installment Primary Performance Measurement
Period on the three-year anniversary of the Grant Date, then the Restricted
Period for the Third Installment shall end on the four-year anniversary of the
Grant Date if the Performance Goal has been satisfied for the measurement period
beginning on the two-year anniversary of the Grant Date and ending on the
four-year anniversary date (such later measurement period referred to herein as
the “Third Installment Secondary Performance Measurement Period”).

 

(d) The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Fourth Installment”) on the four-year
anniversary of the Grant Date if the Performance Goal has been satisfied for the
measurement period beginning on the three-year anniversary of the Grant Date and
ending on the four-year anniversary of the Grant Date (which measurement period
shall be both the “Fourth Installment Primary Performance Measurement Period”
and the “Fourth Installment Secondary Performance Measurement Period”).

Notwithstanding the foregoing provisions of this paragraph 2, the Restricted
Period with respect to any Installment shall end only upon the Committee’s
certification that the Performance Goal with respect to such Installment for the
applicable Performance Measurement Period has been satisfied. Also
notwithstanding the foregoing provisions of this paragraph 2, if a Change in
Control occurs both (i) on or before the Date of Termination and (ii) when the
Restricted Period for one or more Installments of Covered Performance Shares has
not previously occurred, the Restricted Period for such Installments shall end
upon the Change in Control.

 

2



--------------------------------------------------------------------------------

3. Transfer and Forfeiture of Shares. The transfer and forfeiture of
Installments of the Covered Performance Shares shall be subject to the
following:

 

(a) Except as otherwise determined by the Committee in its sole discretion, the
Participant shall forfeit any Installment of the Covered Performance Shares as
of the Participant’s Date of Termination, if such Date of Termination occurs
prior to the end of the Restricted Period which applies to such Installment.

 

(b) The Participant shall forfeit on the four-year anniversary of the Grant Date
each Installment of the Covered Performance Shares for which the Restricted
Period has not ended on or prior to such four-year anniversary date, as a result
of the Performance Goals not having been met during any Performance Measurement
Period applicable to such Installment or otherwise.

 

(c) If the Participant’s Date of Termination has not occurred prior to the last
day of the Restricted Period with respect to any Installment of the Covered
Performance Shares, then, at the end of such Restricted Period, that Installment
of Covered Performance Shares shall be transferred to the Participant free of
all restrictions.

4. Premium Award. If the Cumulative Performance of ACE Limited during the period
beginning on the Grant Date and ending on the four-year anniversary of the Grant
Date (the “Premium Award Performance Measurement Period”) satisfies the criteria
described below, then the Participant shall be entitled to a “Premium Award” on
the four-year anniversary of the Grant Date, which Premium Award shall be
separate from the associated Performance Based Restricted Stock Award and shall
consist of the number of additional shares of Stock described below:

 

(a) If the Cumulative Performance of ACE Limited exceeds the 75th percentile of
the Cumulative Performance of the Peer Companies during the Premium Award
Performance Measurement Period, then the Participant shall be entitled to
additional shares of Stock equal to 100% of that number of Covered Performance
Shares for which the Restricted Period ended on or before the four-year
anniversary of the Grant Date.

 

(b) If the Cumulative Performance of ACE Limited exceeds the 65th percentile of
the Cumulative Performance of the Peer Companies during the Premium Award
Performance Measurement Period, then the Participant shall be entitled to
additional shares of Stock equal to 50% of that number of Covered Performance
Shares for which the Restricted Period ended on or before the four-year
anniversary of the Grant Date.

 

(c) If the Cumulative Performance of ACE Limited exceeds the 65th percentile but
is less than the 75th percentile of the Cumulative Performance of the Peer
Companies during the Premium Award Performance Measurement Period, then the
Participant shall be entitled to additional shares of Stock equal to a
percentage of the Covered Performance Shares for which the Restricted Period
ended on or before the four-year anniversary of the Grant Date; which percentage
shall be between 50% and 100%, based on an interpolation of the ACE Limited
Cumulative Performance falling between the 65th percentile and 75th percentile
of the Cumulative Performance of the Peer Companies during the Premium Award
Performance Measurement Period.

 

(d) If the Cumulative Performance of ACE Limited is equal to or below the 65th
percentile of the Cumulative Performance of the Peer Companies during the
Premium Award Performance Measurement Period, then the Participant shall be
entitled to no additional shares of Stock under this paragraph 4.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 4, a Participant
shall be entitled to a Premium Award only upon the Committee’s certification
that the requisite Cumulative Performance has been achieved during the
applicable Premium Award Performance Measurement Period. Shares of Stock awarded
as a Premium Award, if any, shall be transferred to the Participant as soon as
practicable following the end of the Premium Award Performance Measurement
Period. Notwithstanding any provision of this Agreement or the Plan to the
contrary, the Participant shall have no right with respect to shares of Stock
which may be awarded as a Premium Award under this paragraph 4 until such shares
are actually delivered to the Participant.

5. Withholding. All deliveries and distributions under these Performance Based
Restricted Stock Award Terms are subject to withholding of all applicable taxes.
At the election of the Participant, and subject to such rules and limitations as
may be established by the Committee from time to time, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan; provided, however, that such shares may be used to satisfy not
more than the Company’s minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

6. Transferability. Except as otherwise provided by the Committee, the
Performance Based Restricted Stock Award may not be sold, assigned, transferred,
pledge or otherwise encumbered during the Restricted Period.

7. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Performance Shares of Performance Based
Restricted Stock merely because those shares are subject to the restrictions
imposed by these Performance Based Restricted Stock Award Terms and the Plan;
provided, however that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions for any Covered Performance Shares occurring on or after the
date, if any, on which the Participant has forfeited those shares; nor shall any
dividends or distributions be paid to or for the benefit of the Participant with
respect to any shares of Stock awarded as a Premium Award if the record date for
such dividends or distributions occurs prior to the date on which such shares of
Stock are transferred to the Participant as a Premium Award.

8. Voting. The Participant shall not be prevented from voting the Performance
Based Restricted Stock Award merely because those shares are subject to the
restrictions imposed by these Performance Based Restricted Stock Award Terms and
the Plan; provided, however, that the Participant shall not be entitled to vote
Covered Performance Shares with respect to record dates for any Covered
Performance Shares occurring on or after the date, if any, on which the
Participant has forfeited those shares; nor shall the Participant be entitled to
vote any shares of Stock which may be awarded as a Premium Award if the record
date for entitlement to voting occurs prior to the date on which such shares of
Stock are transferred to the Participant as a Premium Award.

 

4



--------------------------------------------------------------------------------

9. Deposit of Performance Based Restricted Stock Award. Each certificate issued
in respect of the Covered Performance Shares awarded under these Performance
Based Restricted Stock Award Terms shall be registered in the name of the
Participant and shall be deposited in a bank designated by the Committee.

10. Definitions. For purposes of these Performance Based Restricted Stock Award
Terms, words and phrases shall be defined as follows:

 

(a) Change in Control. The term “Change in Control” shall be defined as set
forth in the Plan.

 

(b) Cumulative Performance. The term “Cumulative Performance” means, as to ACE
Limited or the Peer Companies, the growth in tangible book value per common
shares outstanding as reported under GAAP for ACE Limited or the Peer Companies
during the Premium Award Performance Measurement Period beginning on the Grant
Date and ending on the fourth anniversary of the Grant Date. The Committee, in
its discretion, may adjust the reported tangible book value for ACE Limited or
the Peer Companies for any Premium Award Performance Measurement Period;
provided, however, that no such adjustment may result in an increase in the
number of shares awarded as a Premium Award (as described in paragraph 4) over
the number of shares of Stock that would have been awarded as a Premium Award
had the reported tangible book value for either ACE Limited or the Peer
Companies not been adjusted.

 

(c) Date of Termination. A Participant’s “Date of Termination” means, with
respect to an employee, the date on which the Participant’s employment with the
Company and the Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(d) Director. The term “Director” means a member of the Board, who may or may
not be an employee of the Company or a Subsidiary.

 

(e) Peer Companies. The term “Peer Companies” means those companies listed in
the S&P 500 Property Casualty Index (excluding ACE Limited) on the last day of a
Performance Measurement Period for which financial information is available for
all year(s) in such Performance Measurement Period.

 

5



--------------------------------------------------------------------------------

(f) Performance Goal. The term “Performance Goal” for any Primary Performance
Measurement Period or Secondary Performance Measurement Period means the
achievement by ACE Limited of growth in tangible book value per common shares
outstanding as reported under GAAP during such Performance Measurement Period,
which growth exceeds the median growth in tangible book value per common shares
outstanding as reported under GAAP during the same Performance Measurement
Period by the Peer Companies. The Committee, in its discretion, may adjust the
reported tangible book value for ACE Limited or the Peer Companies for any
Primary Performance Measurement Period or Secondary Performance Measurement
Period; provided, however, that no such adjustment may result in an increase in
the number of Covered Performance Shares which are earned and vested at the end
of any such Performance Measurement Period over the number of Covered
Performance Shares that would have been earned and vested had the reported
tangible book value for either ACE Limited or the Peer Companies not been
adjusted.

 

(g) Performance Measurement Period. The term “Performance Measurement Period”
shall mean the Primary Performance Measurement Period or the Secondary
Performance Measurement Period, as applicable, with respect to an Installment of
Covered Performance Shares; and shall mean the Premium Award Performance
Measurement Period with respect to a Premium Award.

11. Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Performance Based Restricted Stock Award Terms.

12. Heirs and Successors. These Performance Based Restricted Stock Terms shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. If any benefits deliverable to the Participant under these
Performance Based Restricted Stock Terms have not been delivered at the time of
the Participant’s death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of these Performance Based
Restricted Stock Terms and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Performance
Based Restricted Stock Terms, then any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

13. Administration. The authority to manage and control the operation and
administration of these Performance Based Restricted Stock Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Performance Based Restricted Stock Award Terms as it has with respect to
the Plan. Any interpretation of these Performance Based Restricted Stock Award
Terms by the Committee and any decision made by it with respect to these
Performance Based Restricted Stock Award Terms are final and binding on all
persons.

 

6



--------------------------------------------------------------------------------

14. Plan and Corporate Records Govern. Notwithstanding anything in these
Performance Based Restricted Stock Award Terms to the contrary, these
Performance Based Restricted Stock Award Terms shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company; and these Performance Based Restricted Stock Award
Terms are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.
Notwithstanding anything in the Performance Based Restricted Stock Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.

15. Not An Employment Contract. The Performance Based Restricted Stock Award
will not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

16. Notices. Any written notices provided for in these Performance Based
Restricted Stock Award Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.

17. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Performance Based Restricted Stock Award pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.

18. Amendment. These Performance Based Restricted Stock Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

ACE LIMITED By:  

 

Its:  

 

 

7